UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-22114 Name of Registrant: Vanguard Montgomery Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2010  December 31, 2010 Item 1: Reports to Shareholders Vanguard Market Neutral Fund Annual Report December 31, 2010 As stocks generally continued a stair-step climb, the Russell 1000 Index, which represents the advisors primary stock-selection universe, returned about 16% for the year ended December 31, 2010. Vanguard Market Neutral Fund returned about 1%, compared with the near-zero return of its Three-Month U.S. Treasury Bill Index benchmark. Most of the shortfall to Treasury bill returns came from industrials and financials, as stocks sold short increased in price more than those held in the long portfolio. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 7 Fund Profile. 9 Performance Summary. 11 Financial Statements. 13 Your Funds After-Tax Returns. 29 About Your Funds Expenses. 30 Glossary. 32 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended December 31, 2010 Total Returns Vanguard Market Neutral Fund Investor Shares -1.03% Institutional Shares -0.93 Citigroup Three-Month U.S. Treasury Bill Index 0.13 Equity Market Neutral Funds Average 1.59 Equity Market Neutral Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Y our Funds Performance at a Glance December 31, 2009 , Through December 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Market Neutral Fund Investor Shares $9.71 $9.61 $0.000 $0.000 Institutional Shares 9.66 9.57 0.000 0.000 1 Chairmans Letter Dear Shareholder, For most equity investment strategies, years like 2009 and 2010when many stocks rode a rising tidewould be welcomed. But such years can pose a challenge for market-neutral strategies, whose advisors not only buy and hold selected stocks but also sell short other stocks they dont own. The hope is that they can buy back the stocks they sold at a lower price in the future or that the stocks they sold will increase in price less than the stocks they owned. This two-pronged approach can create more opportunities for gain or loss on both sides of the overall portfolio. Also posing a challenge in 2010 was the fact that macroeconomic trendssuch as the improving economy and rising investor confidencetended to overwhelm some of the finer distinctions among stocks. For 2010, Vanguard Market Neutral Fund returned 1.03% for Investor Shares (0.93% for Institutional Shares), trailing the results of its comparative standards but significantly ahead of its return for 2009. Most of the funds shortfall relative to the 0.13% return of the Citigroup Three-Month Treasury Bill Index came from disappointing stock selection among industrials and financials. Stocks that were sold short increased in price more than the long positions. Good stock selection among consumer staples companies was a notable bright spot. 2 Please note: In August, as we announced previously, Vanguard Quantitative Equity Group became the funds sole advisor after assuming responsibility for the portion of fund assets managed by AXA Rosenberg Investment Management. On February 3, AXA Rosenberg announced that it had reached a settlement with the U.S. Securities and Exchange Commission related to a coding error in its quantitative investment process. Under the terms of the settlement, AXA Rosenberg is required to compensate clients that were harmed by the coding error in accordance with an SEC-approved plan of allocation. When detailed information becomes available, we will take appropriate steps to recover settlement proceeds to the extent that Vanguard Market Neutral Fund is covered by the settlement. Stocks rallied as the forecast seemed to brighten After a series of false starts, hesitations, and retreats, global stock markets finished 2010 with powerful gains. As the prospect of a double-dip recession faded, the broad U.S. stock market clambered higher, shrugging off high unemployment and distress in Europes debt markets to return 17.70%. Small- and mid-capitalization stocks did even better. Outside the United States, gains were more muted, in part because Europes sovereign-debt challenges continued to reverberate through local stock markets. Emerging markets were the best performers. Asias developed markets performed weakly, though the strength Market Barometer Average Annual Total Returns Periods Ended December 31, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 16.10% -2.37% 2.59% Russell 2000 Index (Small-caps) 26.86 2.22 4.47 Dow Jones U.S. Total Stock Market Index 17.70 -1.56 3.17 MSCI All Country World Index ex USA (International) 11.60 -4.58 5.29 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 6.54% 5.90% 5.80% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 2.38 4.08 4.09 Citigroup Three-Month U.S. Treasury Bill Index 0.13 0.69 2.29 CPI Consumer Price Index 1.50% 1.43% 2.18% 3 of the yen, the Australian dollar, and other regional currencies bolstered returns for U.S.-based investors. The fixed income market reprised a familiar theme Although U.S. Treasury securities rallied through the summer, total return tables were dominated by riskier bonds for the full 12 months, a pattern we also saw in 2009. Low interest rates and a sense that the economic recovery was gathering momentum prompted investors to seek higher yields in both high-quality and below-investment-grade corporate bonds. The broad U.S. bond market returned 6.54%. Late in the year, yields bounced off summer lows, putting pressure on bond prices. The dynamic was especially pronounced among municipal bonds. As it has since December 2008, the Fed held its target for short-term interest rates near 0%, keeping the returns available from money market instruments such as the 3-month Treasury bill in the same neighborhood. A few missteps held back otherwise good results Simply put, the investment strategy followed by Vanguard Quantitative Equity Group, the funds advisor, is designed to produce a portfolio that is neutral in terms of general stock market risk and to provide long-term capital appreciation through individual stock selection. The advisor uses computer models to try to identify stocks that are likely to appreciate in price, then buys and holds them in the long portfolio. The advisor also borrows and then sells short other stocks that its models suggest are overvalued. The advisor selects stocks for both the long and short portfolios primarily from the Russell 1000 Index of large-capitalization companies. In 2010, the total return of the stocks in the long portfolio was several percentage points higher than the approximately 16% return of the indexindicating successful stock selection. In most of the ten industry sectors, the funds holdings outperformed the stocks in the index, notably in energy, consumer staples, and health care. Offsetting these strengths, however, was the fact that those stocks sold short also returned several percentage points more than the Russell 1000 Index, and some of the individual stocks in the short portfolio had especially strong gains. (In the upside-down dynamics of short-selling, these gains work against the investor.) For example, in the financial and industrial sectors, the funds short positions had considerably higher returns than its long positions, contributing to a negative total return for the combined portfolio. In particular, commercial banks, real estate investment trusts, and insurance companies, along with some industrial machinery firms, performed contrary to expectations, thwarting the advisors short-selling strategy. 4 For more about the advisors strategy and the funds positioning during the year, please see the Advisors Report that follows. Time is on the funds side We always encourage investors to evaluate fund performance over longer time periods, and this advice applies to Vanguard Market Neutral Fund. For the ten years ended December 31, 2010, the funds 2.69% average annual return lagged that of its peer group but met its goal of exceeding the performance of its Treasury bill benchmark index. And the funds result was ahead of the 2.64% average annual return of the Dow Jones U.S. Total Stock Market Index. Of course, neither index incurs any expenses. Providing another tool for your diversification toolbox For many investors, a portfolio made up of broadly diversified U.S. and international stock and bond funds can offer substantial diversification. But such a portfolio is still exposed to traditional market forcesincluding economic growth, corporate profits, and interest ratesin generating returns. As was painfully evident during the recent financial crisis, diversification does not ensure a positive return. And while very short-term investments such as money market funds and U.S. Treasury bills can provide some protection from down markets, they cant do much to increase the value of your portfolio. Total Returns Ten Years Ended December 31, 2010 Average Annual Return Market Neutral Fund Investor Shares 2.69% Citigroup Three-Month U.S. Treasury Bill Index 2.25 Equity Market Neutral Funds Average 3.16 Equity Market Neutral Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 Because a market-neutral strategy is intended to produce returns that are independent of traditional market forces, it can provide a different form of portfolio diversification. By its nature, this strategy is more likely to be successful in markets where there is greater variability in the returns of individual stocks and hence more opportunity for successful stock selectionnot in more one-directional markets such as the severe bear market in 2008 or the dramatic rebound in 2009. Stock pickers may have less opportunity to distinguish themselves when the overall market is pushed to and fro. For sophisticated investors, the Market Neutral Fundwith Vanguards low management expensescan play a role in adding another dimension to your portfolios diversification. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer February 4, 2011 6 Advisors Report For 2010, Vanguard Market Neutral Fund returned about 1%. The return of the funds benchmark index, the Citigroup Three-Month U.S. Treasury Bill Index, was slightly above zero. The investment environment The market environment during the year was dominated by economic news, particularly the Eurozone crisis and concerns about growth in the United States. This created an investment climate in which investors were frequently modifying their expectations, causing rapid changes in returns. One result of this climate was a relatively high level of correlation among stocks. When correlations are high, market-neutral strategies tend to struggle: High correlation implies that investors are focused on a few systematic factors as they invest rather than on individual differences among stocks. Since our portfolio is broadly neutral to market-wide factors, our results reflect the markets indifference to our stock-selection criteria. Management of the fund To select stocks for both our long and short portfolios, we use a model with five components: valuation, market sentiment, earnings quality, earnings growth, and management decisions. Each component is itself a model, with several underlying parts. Each of the five models can yield superior stock selections, but combining them creates a stronger indicator than any individual signal. Each individual model goes through periods of over-or underperformance; combining them dampens the cyclicality and improves the overall results, although our overall model also experiences periods when it does not match the benchmark return. The frequent changes in investor expectations affected the performance of each model component from month to montha signal that performed well in one month would be a poor performer during the next. Being whipsawed this way is difficult to overcome. Overall, the most benefit came from our management signal, which measures the decisions made by company management; this performed well for the entire period. Our valuation model, which measures the price we pay for earnings and cash flows, also performed well. Both our market sentiment and earnings growth models were neutral. However, our quality modelwhich measures balance-sheet strength and the sustainability of earningswas weak throughout the year. For the total fund, as well as for each model, our returns for the year came equally from our long and our short positions. Among our best-performing positions were our long holdings in TRW Automotive Holdings and Ford Motor, which returned 121% and 68% for the fund, respectively. In addition, Limited Brands returned 86%, and Walter Energy added 71%. Among the stocks that hurt our return most for the year were Abercrombie & Fitch and Roper Industries. We were short both stocks, which rose significantly in 2010. 7 Outlook Although signs of a stable economic recovery are beginning to show, market uncertainty and volatility may be with us for some time. Looking forward, we are confident that our strategy to capture the spread between attractively valued stocks and their more overvalued brethren is a useful part of a diversified portfolio. We thank you for your investment and look forward to the new year. James D. Troyer, CFA, Principal and Portfolio Manager Vanguard Quantitative Equity Group January 18, 2011 8 Market Neutral Fund Fund Profile As of December 31, 2010 Share-Class Characteristics Investor Institutional Shares Shares Ticker Symbol VMNFX VMNIX Total Expense Ratio 1 2.80% 2.73% Management Expenses 0.21 % 0.14% Dividend Expenses on Securities Sold Short2 1.42
